            Case 1:14-cv-06000-MBH Document 4 Filed 08/28/19 Page 1 of 1




                 In the United States Court of Federal Claims

                                              No. 14-6000 L
                                          Filed: August 28, 2019


BEATRICE K. BRADSHAW

                                                            RULE 54(b)
            v.                                             JUDGMENT


 THE UNITED STATES



    Pursuant to the court’s Order, filed August 28, 2019, directing the entry of judgment pursuant
to Rule 54(b), there being no just reason for delay,

IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiff’s claims
associated with parcel identification number 172-05-01-062 and parcel identification number
172-05-01-066 are dismissed without prejudice.



                                                         Lisa L. Reyes
                                                         Clerk of Court

                                                   By:   s/ Debra L. Samler

                                                         Deputy Clerk




 NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
 this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
